


117 HR 2125 IH: Quit Because of COVID–19 Act
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2125
IN THE HOUSE OF REPRESENTATIVES

March 23, 2021
Ms. Blunt Rochester (for herself, Mr. Fitzpatrick, Ms. DeGette, Ms. Barragán, Ms. Wasserman Schultz, Ms. Underwood, Ms. Bass, Ms. Dean, Ms. Wild, Mr. Tonko, Mr. Vargas, Mr. Suozzi, and Ms. Scanlon) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XIX and XXI of the Social Security Act to provide coverage of comprehensive tobacco cessation services under such titles, and for other purposes.

 
1.Short titleThis Act may be cited as the Quit Because of COVID–19 Act. 2.Coverage of comprehensive tobacco cessation services in Medicaid (a)Requiring Medicaid coverage of counseling and pharmacotherapy for cessation of tobacco useSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended— 
(1)by amending subsection (a)(4)(D) to read as follows: (D) counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State plan (as defined in subsection (hh));  (2)by adding at the end the following new subsection: 
 
(hh)For purposes of this title, the term counseling and pharmacotherapy for cessation of tobacco use means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use by individuals who use tobacco products or who are being treated for tobacco use that are furnished— (1)by or under the supervision of a physician; or 
(2)by any other health care professional who— (A)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(B)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose; which is recommended in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline) or is recommended for the cessation of tobacco use by the U.S. Preventive Services Task Force or any additional intervention approved by the Food and Drug Administration as safe and effective in helping smokers quit.. (b)No cost sharing (1)In generalSubsections (a)(2) and (b)(2) of section 1916 of the Social Security Act (42 U.S.C. 1396o) are each amended— 
(A)by repealing subparagraph (B); (B)in subparagraph (F), by striking or at the end; 
(C)in subparagraph (G), by striking ; and and inserting , or ; and (D)by adding at the end the following new subparagraph: 
 
(H)counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1905(hh)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 1905(hh); and. (2)Application to alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended— 
(A)by repealing clause (iii); and (B)by adding at the end the following new clause: 
 
(xii)Counseling and pharmacotherapy for cessation of tobacco use (as defined in section 1905(hh)) and covered outpatient drugs (as defined in subsection (k)(2) of section 1927 and including nonprescription drugs described in subsection (d)(2) of such section) that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 1905(hh).. (c)Exception from optional restriction under Medicaid prescription drug coverageSection 1927(d)(2)(F) of the Social Security Act (42 U.S.C. 1396r–8(d)(2)(F)) is amended to read as follows: 
 
(F)Nonprescription drugs, except, in the case of individuals who are eligible under the State plan when recommended in accordance with the Guideline referred to in section 1905(hh), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation (as defined in subsection (hh)). . (d)State monitoring and promoting of comprehensive tobacco cessation services under MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a) is amended— 
(1)in paragraph (85), by striking at the end and; (2)in paragraph (86), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (86) the following new paragraph:  (87)provide for the State to monitor and promote the use of comprehensive tobacco cessation services under the State plan (including conducting an outreach campaign to increase awareness of the benefits of using such services) among— 
(A)individuals entitled to medical assistance under the State plan who use tobacco products; and (B)clinicians and others who provide services to individuals entitled to medical assistance under the State plan.. 
(e)Federal reimbursement for Medicaid coverage and outreach campaignSection 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) is amended— (1)in paragraph (7), by striking the period at the end and inserting ; plus; and 
(2)by inserting after paragraph (7) the following new paragraphs:  (8)with respect to counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State plan— 
(A)for calendar quarters occurring during the period beginning on the date of the enactment of this paragraph and ending 2 years after the last day of the emergency period described in section 1135(g)(1)(B), an amount equal to 100 percent of the sums expended during each quarter which are attributable to the cost of furnishing such counseling and pharmacotherapy; and (B)for calendar quarters occurring after the period described in subparagraph (A), an amount equal to Federal medical assistance percentage determined under section 1905(b) of the sums expended during each quarter which are so attributable; plus 
(9)with respect to the development, implementation, and evaluation of an outreach campaign to— (A)increase awareness of comprehensive tobacco cessation services covered in the State plan among— 
(i)individuals who are likely to be eligible for medical assistance under the State plan; and (ii)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State plan; and 
(B)increase awareness of the benefits of using comprehensive tobacco cessation services covered in the State plan among— (i)individuals who are likely to be eligible for medical assistance under the State plan; and 
(ii)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State plan about the benefits of using comprehensive tobacco cessation services;for calendar quarters occurring during the period beginning on the date of the enactment of this paragraph and ending on 2 years after the last day of the emergency period described in section 1135(g)(1)(B), an amount equal to 100 percent of the sums expended during each quarter which are attributable to such development, implementation, and evaluation, and for calendar quarters succeeding such period, an amount equal to Federal medical assistance percentage determined under section 1905(b) of the sums expended during each quarter which are so attributable.. (f)No prior authorization for tobacco cessation drugs under MedicaidSection 1927(d) of the Social Security Act (42 U.S.C. 1396r–8(d)) is amended— 
(1)in paragraph (1)(A), by striking A State and inserting Subject to paragraph (8), a State; and (2)by adding at the end the following new paragraph: 
 
(8)No prior authorization programs for tobacco cessation drugsA State plan may not require, as a condition of coverage or payment for a covered outpatient drug, the approval of an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation.. 3.Coverage of comprehensive tobacco cessation services in CHIP (a)Requiring CHIP coverage of counseling and pharmacotherapy for cessation of tobacco use (1)In generalSection 2103(c)(2) of the Social Security Act (42 U.S.C. 1397cc(c)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State child health plan.. (2)Counseling and pharmacotherapy for cessation of tobacco use definedSection 2110(c) of the Social Security Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the following new paragraph: 
 
(10)Counseling and pharmacotherapy for cessation of tobacco useThe term counseling and pharmacotherapy for cessation of tobacco use means diagnostic, therapy, and counseling services and pharmacotherapy (including the coverage of prescription and nonprescription tobacco cessation agents approved by the Food and Drug Administration) for the cessation of tobacco use by individuals who use tobacco products or who are being treated for tobacco use that are furnished— (A)by or under the supervision of a physician; or 
(B)by any other health care professional who— (i)is legally authorized to furnish such services under State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and 
(ii)is authorized to receive payment for other services under this title or is designated by the Secretary for this purpose; which is recommended in the guideline entitled, Treating Tobacco Use and Dependence: 2008 Update: A Clinical Practice Guideline published by the Public Health Service in May 2008 (or any subsequent modification of such guideline) or is recommended for the cessation of tobacco use by the U.S. Preventive Services Task Force or any additional intervention approved by the Food and Drug Administration as safe and effective in helping smokers quit.. (b)No cost sharingSection 2103(e) of the Social Security Act (42 U.S.C. 1397cc(e)) is amended by adding at the end the following new paragraph: 
 
(5)No cost sharing on benefits for counseling and pharmacotherapy for cessation of tobacco useThe State child health plan may not impose deductibles, coinsurance, or other cost sharing with respect to benefits for counseling and pharmacotherapy for cessation of tobacco use (as defined in section 2110(c)(10)) and prescription drugs that are covered under a State child health plan that are prescribed for purposes of promoting tobacco cessation in accordance with the guideline specified in section 2110(c)(10)(B).. (c)Exception from optional restriction under CHIP prescription drug coverageSection 2103 of the Social Security Act (42 U.S.C. 1397cc) is amended by adding at the end the following new subsection: 
 
(g)Exception from optional restriction under CHIP prescription drug coverageThe State child health plan may exclude or otherwise restrict nonprescription drugs, except, in the case of— (1)pregnant women when recommended in accordance with the guideline specified in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation; and 
(2)individuals who are eligible under the State child health plan when recommended in accordance with the Guideline referred to in section 2110(c)(10)(B), agents approved by the Food and Drug Administration under the over-the-counter monograph process for purposes of promoting tobacco cessation.. (d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPSection 2102 of the Social Security Act (42 U.S.C. 1397bb) is amended by adding at the end the following new subsection: 
 
(d)State monitoring and promoting of comprehensive tobacco cessation services under CHIPA State child health plan shall include a description of the procedures to be used by the State to monitor and promote the use of comprehensive tobacco cessation services under the State plan (including conducting an outreach campaign to increase awareness of the benefits of using such services) among— (1)individuals entitled to medical assistance under the State child health plan who use tobacco products; and 
(2)clinicians and others who provide services to individuals entitled to medical assistance under the State child health plan.. (e)Federal reimbursement for CHIP coverage and outreach campaignSection 2105(a) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph: 
 
(5)Federal reimbursement for CHIP coverage of comprehensive tobacco cessation services and outreach campaignIn addition to the payments made under paragraph (1) for calendar quarters occurring during the period beginning on the date of the enactment of this paragraph and ending on 2 years after the last day of the emergency period described in section 1135(g)(1)(B), the Secretary shall pay— (A)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the cost of furnishing counseling and pharmacotherapy for cessation of tobacco use by individuals who are eligible under the State child health plan; plus 
(B)an amount equal to 100 percent of the sums expended during each quarter which are attributable to the development, implementation, and evaluation of an outreach campaign to— (i)increase awareness of comprehensive tobacco cessation services covered in the State child health plan among— 
(I)individuals who are likely to be eligible for medical assistance under the State child health plan; and (II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan; and 
(ii)increase awareness of the benefits of using comprehensive tobacco cessation services covered in the State child health plan among— (I)individuals who are likely to be eligible for medical assistance under the State child health plan; and 
(II)clinicians and others who provide services to individuals who are likely to be eligible for medical assistance under the State child health plan about the benefits of using comprehensive tobacco cessation services.. (f)No prior authorization for tobacco cessation drugs under CHIPSection 2103 of the Social Security Act (42 U.S.C. 1397cc), as amended by subsection (c), is further amended— 
(1)in subsection (c)(2)(A), by inserting (in accordance with subsection (h) after Coverage of prescription drugs; and (2)by adding at the end the following new subsection: 
 
(h)No prior authorization programs for tobacco cessation drugsA State child health plan may not require, as a condition of coverage or payment for a prescription drugs, the approval of an agent to promote smoking cessation (including agents approved by the Food and Drug Administration) or tobacco cessation.. 4.Exclusion of enhanced payments from territorial capsNotwithstanding any other provision of law, for purposes of section 1108 of the Social Security Act (42 U.S.C. 1308), with respect to any additional amount paid to a territory as a result of the application of paragraph (8) of section 1903(a) or subsection (gg)(3) of section 1905 of the Social Security Act (42 U.S.C. 1396b(a), 1396d)— 
(1)the limitation on payments to territories under subsections (f) and (g) of such section 1108 shall not apply to such additional amounts; and (2)such additional amounts shall be disregarded in applying such subsections. 
5.Rule of constructionNone of the amendments made by this Act shall be construed to limit coverage of any counseling or pharmacotherapy for individuals under 18 years of age.  